UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             6/8/2021
 Atlantic Pacific Lines, Inc.,

                                 Plaintiff,
                                                               1:19-cv-08037 (GBD) (SDA)
                     -against-
                                                               ORDER
 North American Cargo, Inc. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, as well as dispositive motions, pursuant to 28 U.S.C. § 636(b)(1)(A)-(B). (ECF No.

51.) All pretrial motions and applications, including those related to scheduling and discovery,

must be made to Judge Aaron and in compliance with this Court’s Individual Practices, available

on the Court’s website at http://nysd.uscourts.gov/judge/Aaron.

       Having reviewed the parties’ June 4, 2021 Letter (ECF No. 49), it is hereby Ordered that

the parties shall file a joint letter regarding the status of this action on September 2, 2021 or once

a resolution has been reached, whichever is sooner.

SO ORDERED.

DATED:          New York, New York
                June 8, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
